EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Juhasz (Reg. No.: 36,345) on January 28, 2022.

The application has been amended as follows: 

CLAIMS
1-51 (Cancelled).

52.  (New)  In an external panel of a vehicle: 
a material that forms a vehicle panel;
display pixels included in the material;
wherein the vehicle panel includes an outside surface;
wherein the outside surface of the vehicle panel defines a first section along a first physical portion of the outside surface of the vehicle panel;
wherein the outside surface of the vehicle panel defines a second section along a second physical portion of the outside surface of the vehicle panel;

wherein the display pixels in the material are arranged along the first section and along the second section of the vehicle panel;
wherein the third section of the vehicle panel does not include display pixels;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel configurable to provide a display, the display being viewable from outside the vehicle panel.

53.  (New) In the external panel of a vehicle of claim 52, wherein the display pixels form the surface of the vehicle panel along the first and second sections of the vehicle panel.
 
54.  (New) In the external panel of a vehicle of claim 52, wherein the display pixels along the first section of the vehicle panel form a display layer.
 
55.  (New) In the external panel of a vehicle of claim 52, wherein the display pixels along the first and second sections of the display panel form a display layer,  the display layer further extends below the outside surface of the vehicle panel along the third section of the vehicle panel.

56.  (New) In the external panel of a vehicle of claim 52, wherein the display pixels along the first and second sections of the display panel form a display layer,  the display 

57.  (New)  In the external panel of a vehicle of claim 54 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer; and wherein the touch input from a user renders a display on the display pixels for user input and output functions.

58.  (New)  In the external panel of a vehicle of claim 55 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer; and wherein the touch input from a user renders a display on the display pixels for user input and output functions.

59.  (New)  In the external panel of a vehicle of claim 56 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the 

60.  (New)  The external panel for a vehicle of claim 52 wherein the vehicle panel is selected from the group consisting of: a door, a full rear fender panel, a door bottom, a
 full front fender panel, a rear fender panel, a lower front section of rear fender, a floor pan, a rear section of front fender, a front section of front fender, a wheel arch or center section of rear fender, a dogleg panel, a rocker panel, an inner headlight panel, 
a headlight cap header and nose panels, hoods, tailgates trunk lids, tail lights, and step bumpers.

61.  (New)  In the external panel of a vehicle of claim 52, wherein the vehicle panel is configured for detecting a condition and generating an output function in response to the detected condition.

62.  (New) In the external panel of a vehicle of claim 61 wherein the condition is detected by a sensor.

63.  An external panel for a vehicle, the vehicle panel comprising:
material;
display pixels;
an outside surface;

wherein the physical outside surface of the vehicle panel defines a second section along a second physical portion of the outside surface of the vehicle panel;
wherein the physical outside surface of the vehicle panel defines a third section along a third physical portion of the outside surface of the vehicle panel, the third section lying between the first section and the second section of the vehicle panel;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel;
wherein the third section of the vehicle panel does not include display pixels;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel configurable to provide a display, the display being viewable from outside the vehicle panel.

64.  (New) The external vehicle panel of claim 63, wherein the display pixels form the surface of the vehicle panel along the first and second sections of the vehicle panel.
 
65.  (New) The external vehicle panel of claim 63, wherein the display pixels along the first section of the vehicle panel form a display layer.
 
66.  (New) The external vehicle panel of claim 63, wherein the display pixels along the first and second sections of the display panel form a display layer, the display layer 

67.  (New) The external vehicle panel of claim 63, wherein the display pixels along the first and second sections of the display panel form a display layer, the display layer further bends below the outside surface of the vehicle panel along the third section of the vehicle panel.

68.  (New)  The external vehicle panel of claim 65 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer; and wherein the touch input from a user renders a display on the display pixels for user input and output functions.

69.  (New)  The external vehicle panel of claim 66 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer; and wherein the touch input from a user renders a display on the display pixels for user input and output functions.

70.  (New)  The external vehicle panel of claim 67 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch 

71.  (New)  An external panel for a vehicle, the vehicle panel comprising:
material;
display pixels;
an outside surface;
wherein the outside surface of the vehicle panel defines a first section along a first physical portion of the outside surface of the vehicle panel;
wherein the physical outside surface of the vehicle panel defines a second section along a second physical portion of the outside surface of the vehicle panel;
wherein the physical outside surface of the vehicle panel defines a third section along a third physical portion of the outside surface of the vehicle panel, the third section lying between the first section and the second section of the vehicle panel;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel;
wherein the display pixels along the first and second sections of the display panel form a display layer;
wherein the display layer bends below the outside surface of the vehicle panel along the third section of the vehicle panel; wherein the third section of the vehicle panel does not include display pixels;


72. (New)  The external vehicle panel of claim 71, wherein the display pixels form the surface of the vehicle panel along the first and second sections of the vehicle panel.
 
73.  (New)  The external vehicle panel of claim 71 further comprising a touch sensitive layer, the touch sensitive layer overlaying the display layer, the touch sensitive layer configured to detect the location of one or more touches or near touches on the touch sensitive layer; and wherein the touch input from a user renders a display on the display pixels for user input and output functions.


Allowable Subject Matter
Claims 52-73 are allowed.

The following is an examiner’s statement of reasons for allowance:.
The prior art of record teaches a display in an external panel of a vehicle (see at least Odland et al. USPN 2014/0067202).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “an external panel of a vehicle: 
a material that forms a vehicle panel;
display pixels included in the material;
wherein the vehicle panel includes an outside surface;
wherein the outside surface of the vehicle panel defines a first section along a first physical portion of the outside surface of the vehicle panel;
wherein the outside surface of the vehicle panel defines a second section along a second physical portion of the outside surface of the vehicle panel;
wherein the outside surface of the vehicle panel defines a third section along a third physical portion of the outside surface of the vehicle panel, the third section lying between the first section and the second section of the vehicle panel;
wherein the display pixels in the material are arranged along the first section and along the second section of the vehicle panel;
wherein the third section of the vehicle panel does not include display pixels;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel configurable to provide a display, the display being viewable from outside the vehicle panel” (claim 52 – emphasis added); 
“an external panel for a vehicle, the vehicle panel comprising:
material;
display pixels;
an outside surface;
wherein the outside surface of the vehicle panel defines a first section along a first physical portion of the outside surface of the vehicle panel;

wherein the physical outside surface of the vehicle panel defines a third section along a third physical portion of the outside surface of the vehicle panel, the third section lying between the first section and the second section of the vehicle panel;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel;
wherein the third section of the vehicle panel does not include display pixels;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel configurable to provide a display, the display being viewable from outside the vehicle panel” (claim 63 – emphasis added); and
external panel for a vehicle, the vehicle panel comprising:
material;
display pixels;
an outside surface;
wherein the outside surface of the vehicle panel defines a first section along a first physical portion of the outside surface of the vehicle panel;
wherein the physical outside surface of the vehicle panel defines a second section along a second physical portion of the outside surface of the vehicle panel;
wherein the physical outside surface of the vehicle panel defines a third section along a third physical portion of the outside surface of the vehicle panel, the third section lying between the first section and the second section of the vehicle panel;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel;
wherein the display pixels along the first and second sections of the display panel form a display layer;
wherein the display layer bends below the outside surface of the vehicle panel along the third section of the vehicle panel;
wherein the display pixels are arranged along the first section and along the second section of the vehicle panel configurable to provide a display, the display being viewable from outside the vehicle panel” (claim 71 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Schlecht et al. (USPN 10,802,575) teaches a display on an exterior body of a vehicle.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/Antonio Xavier/Primary Examiner, Art Unit 2623